HAMITER, Justice
(dissenting).
Generally speaking, the labor statutes and jurisprudence.affecting both intrastate and interstate commerce, as I appreciate them, accord to all employees (whether union or nonunion) the right to have bargaining representatives of their choice; and such representatives may be labor organizations or labor unions. Specifically, Section 10 of the Louisiana Right to Work Law, Act 252 of 1954, invoked by relator herein provides that “Nothing in this Act shall be construed to deny or abridge the right of employees by and through a labor organization or labor union to bargain-collectively with their employer.” This being true, I am unable to conclude that the *145disputed clause in the contract in question is violative of Section 1 of such Right to Work Law, as held by the majority, which merely provides that “ * * * the right of a person or persons to work shall not be denied -or abridged on account of membership .or nonmembership in .any labor union or labor organization.” Particularly is this so since there was no showing in the instant cause that relator’s nonunion employee, who was hired subsequent to the commencement of the dispute, had or has any objection to the union’s being his bargaining agent. Therefore, in my opinion, it is not correct to say that the right of the -present nonunion employee of' relator to work was abridged on account of his nonmembership in a labor union.
If there has been any abridgment of rights of employees in the present matter it was accomplished through the actions of relator, as approved herein by the majority. To be. remembered is that when the controversial agreement was submitted and rejected all of relator’s employees in the affected departments were members of the defendant union; and the contract, which purposed to give recognition to such union ás the bargaining agent of those employees, was tendered in accordance with their wishes and in keeping with the above quoted Section 10 of the Right to Work Law which reserved to them the right “through a * * * labor union to bargain collectively with their employer.”
I respectfully dissent.